Click here to enter text.  

 

Exhibit 10.19

 

STRICTLY PRIVATE & CONFIDENTIAL

 

7th December 2010

Mr Adrian Steeples

Pentle House

Shenstone Hill

Berkhampstead

Hertfordshire

HP4 2PA

 

Dear Mr Steeples,

 

TERMS AND CONDITIONS OF EMPLOYMENT

The following Terms and Conditions of Employment will apply to your employment
with Quaker Chemical Limited ("the Company") as at the date of issue.  They are
given to you pursuant to the Employment Protection (Consolidation) Act 1978.

1.             DATE OF COMMENCEMENT

1.1                Your period of employment commences on 1st January 2011.

 

1.2                Normally the first 3 months of your employment would be on a
probationary basis, but as you have been employed on a temporary basis since 1st
April 2010 this requirement is waived.

 

2.             DUTIES

2.1          You will be employed in the capacity of Industry Business Manager -
Metalworking and you will perform all acts, duties and obligations and comply
with such orders as may be designated by the Company which are reasonably
consistent with the above mentioned capacity.

2.2          You are required to comply with all the Company's rules,
regulations and policies from time to time in force.

3.             HOURS OF WORK

3.1          Your basic hours of work comprise 35 hours per week excluding one
hour for lunch to be taken at a mutually agreed time.  Normal working hours are
Monday to Friday 9.00 am to 5.00 pm.

3.2          It will also be necessary for you to work additional hours by way
of overtime either, as and when requested to do so by the Company, or when the
proper performance of your work so requires.

3.3          You are not entitled to be paid additional remuneration for any
such overtime worked.  Time off in lieu of overtime worked will not be
permitted.

4.             PLACE OF WORK

4.1          You place of work will be your home address but you will have use
of the Company's office located at Unit 6 Brunel Way, Stroudwater Business Park,
Stonehouse, Glos. GL10 3SX, whenever necessary and you may be required to work
at any other premises which the Company currently has or may later acquire.

5.             REMUNERATION AND EXPENSES

1  

--------------------------------------------------------------------------------

Click here to enter text.  

5.1          Your gross annual base salary will be a figure based on the 2010
basic salary of £120,000.00 plus any Inflation increase that may be applied,
effective as from 1st January 2011.

                In addition to your base salary you will be entitled to
participate in the Global Annual Incentive Plan, which allocates a bonus fund,
dependent on profits of the global corporation being above predetermined levels,
which are announced at the beginning of each year. Your entitlement is up to a
maximum amount of 40% of your basic salary, and is apportioned according to
months worked in any year. Further details of this scheme will be provided to
you in due course. Payments are made annually in March following auditing of the
company's yearly results which runs from January - December.

                Salaries are payable monthly in arrears by Bank Giro Credit
Transfer on the last working day of the month.

5.2          You will be paid a monthly lump sum of £400, in lieu of the
entitlement to a company car, payable with your monthly salary and taxed
accordingly.

5.3          You will also be reimbursed for any business mileages at 19p per
mile and other reasonable expenses properly incurred by you while performing
your duties on behalf of the Company, subject to your producing receipts in
respect of such expenses, when required by the Company.

6.             HOLIDAYS

6.1          In addition to the Statutory, Bank and Public holidays normally
applicable in England, you are also entitled to 28 working days paid holiday in
each complete calendar year.

6.2          Holiday entitlement will accrue at a pro-rata rate for each
complete month of service.  If, on the termination of your employment, you have
exceeded your accrued entitlement for the relevant calendar year, this excess
will be deducted from your final payment.  If you have holiday entitlement still
owing, the Company will pay you a sum in lieu of accrued holiday. If you have
holiday entitlement still owing, the Company may, at its sole discretion,
require you to take your holiday during your notice period or pay you a sum in
lieu of accrued holiday.

6.3          You must obtain the prior approval of your manager before booking
holiday dates.  Not more than two weeks may be taken at any one time, save at
the Company's discretion.

6.4          Holiday entitlement for one calendar year must be taken before 1
February of the following calendar year.  Failure to do so will result in
forfeiture of such accrued holiday not taken.

7.             SICKNESS

7.1          In the event of your being absent from work due to sickness or
injury, the Company will continue to pay your basic salary (inclusive of any
Statutory Sick Pay to which you may be entitled) up to the maximum specified
below.

                                Length of Service                               
Sick Pay Maximum

                                Less than 1
year                                   2 weeks

                                1
year                                                     1 month

                                2
years                                                   6 weeks

                                3
years                                                   2 months

                                4
years                                                   3 months

 

                "Sick Pay" will be based on your basic salary less any state
benefits payable to you on account of your sickness or injury, less normal
deductions for tax etc.

7.2          Irrespective of Clause 7.1 above, you will receive Statutory Sick
Pay (SSP) when you qualify for it.  This will normally be payable where:

7.2.1                       you have waited three "qualifying days" (i.e. any
day from Monday to Friday) in that period of incapacity from work without
receiving SSP, AND 

7.2.2                       the day for which SSP is claimed is a "qualifying
day".

7.3          Where Company sick pay (under Clause 7.1) and SSP are payable for
the same day of sickness, you will receive the higher of the two sums.

2  

--------------------------------------------------------------------------------

Click here to enter text.  

7.4          You will in cases of absence notify the Company on the first
morning of the reason for any absence and its anticipated duration.  If you are
away sick for more than seven consecutive days (including Saturdays and Sundays
and Bank Holidays), then a medical certificate must be produced to the Company.
Thereafter medical certificates should be submitted regularly to cover the full
period of absence.  On each occasion a medical certificate expires and you do
not anticipate you will be returning to work, you must notify the Company on the
first morning following the expiry of the medical certificate.

7.5.1           You are also required to complete the Company's Absence
Notification Form for all absences (regardless of duration) and submit it to the
SDO Admin.

 

8              PENSION & LIFE INSURANCE

                The Company operates a contributory occupational pension scheme,
which you would be eligible to join but you have opted to take a monthly
allowance of £820 in lieu of this benefit, payable with your normal monthly
salary and taxed accordingly.

9.             MEDICAL HEALTH

As you have already undergone a full medical examination, prior to your
temporary employment, this requirement is waived.

 10.         PRIVATE HEALTH SCHEME

The Company also provides, at its own expense, a Private Health Scheme, which
would cover only yourself, and which you would be eligible to join following
your “Probationary Period”.

11.          RETIREMENT

                The normal age of retirement is 65 years.

12.          PROTECTIVE CLOTHING

                The Company issues suitable protective clothing free on loan for
your use.  The clothing remains the property of the Company and may not be taken
off the Company's premises without permission.  It must be returned to the
Company on termination of your employment.

13.          EXCLUSIVITY OF SERVICE

13.1        You are required to devote your full time, attention and abilities
to your job duties during working hours, and to act in the best interests of the
Company at all times.

13.2        You must not, without the written consent of the Company, be in any
way directly or indirectly actively engaged or concerned in any other business
or undertaking where this is or likely to be in conflict with the interests of
the Company.

14.          GRIEVANCE PROCEDURE

                If you are unhappy about any aspect of your employment with the
Company you should raise the matter in the first instance with your manager.  If
you are still unhappy, you should take up the grievance with the Regional HR
Manager, who will then have the final decision.

15.          DISCIPLINARY RULES AND PROCEDURE

                The Company expects and will enforce reasonable standards of
conduct and performance from its employees.  Details of the Company's
disciplinary rules and procedure can be obtained from SDO
Admin.                  
                                                                                                                                                                 
        

16.          CONFIDENTIAL INFORMATION

16.1        You shall not, except as authorised or required by your duties
hereunder, use for your own benefit or gain or reveal to any other person(s),
firm, company or other organisation whatsoever, any confidential information
belonging to the Company or any Associated Company or relating to the affairs or
dealings of the Company or any Associated Company (including but not limited to
any trade secrets, business developments, marketing plans, financing plans,
general finances, pricing structures, dealings, transactions or affairs of the
Company or any Associated Company) which may come to your knowledge during your
employment.  You shall treat the same with complete secrecy.

3  

--------------------------------------------------------------------------------

Click here to enter text.  

                This restriction shall continue to apply after the termination
of your employment without limitation in time, but shall cease to apply to any
information or knowledge which may subsequently come into the public domain,
other than by way of unauthorised disclosure.

16.2        All records, documents, specifications, formulations, lists and
other papers (together with any copies or extracts thereof) made or acquired by
you in the course of your employment shall be the property of the Company and
must be returned on the termination of your employment.  The copyright in all
such records, documents and papers shall at all times belong to the Company.

17.          RESTRICTIONS ON TERMINATION OF EMPLOYMENT

17.1        The following expressions shall have the meanings set out below:

17.1.1     "The Territory" shall mean:

                (i)            England

                (ii)           Wales

                (iii)          Scotland

                (iv)          Northern Ireland

                (v)           Any other country where the Company develops,
sells, supplies, manufactures, services or researches its products or services,
or where the company is intending to within 3 months following the Termination
Date of your contract to develop, sell, supply, manufacture, service or research
its products or services and in respect of which the temporary employee has been
responsible, whether alone or jointly with others, concerned or active on behalf
of the Company during any part of the twelve months immediately preceding the
Termination Date of your contract.

 

17.1.2     "The Products" shall mean products manufactured, supplied, serviced,
researched, developed, marketed or sold by the Company as at the Termination
Date with which you were materially concerned or for which you were responsible
or about which you held confidential information at any time during the twelve
months preceding the Termination Date.

17.1.3     “The Services” shall mean services supplied, researched, developed,
marketed or sold by the Company as at the Termination Date with which you were
materially concerned or for which you were responsible or about which you held
confidential information at any time during the twelve months preceding the
Termination Date.

17.1.4     "Termination Date" shall mean the date on which your employment
terminates for whatever reason.

17.2        You will not for a period of 12 months following the Termination
Date (less any time during which the Company has exercised its right to require
you not to perform your duties or to perform only some of your duties under
clause 19.3 below) and whether on your own behalf or on behalf of any other
person, firm, company, or other organisation, and whether as an employee,
principal, agent, consultant or in any other capacity whatsoever:

17.2.1     be directly or indirectly employed, engaged, or in any way involved,
in the Territory, in competition with the Company in the manufacture, supply,
service, development, research, marketing or sale of any product which competes
with or is similar to the Products or any of them or the supply, research,
development or marketing of any service which competes with or is similar to the
Services or any of them;  or

17.2.2     be directly or indirectly engaged in any business or employment
involving or which might reasonably be expected to involve the exploitation or
use of any confidential discovery, invention or improvement or any secret
formula or other confidential information of which you acquired knowledge in the
course of your employment; or

17.2.3     directly or indirectly solicit or assist in soliciting or accept or
facilitate the acceptance of or deal with the custom or business of any person,
firm, company or other organisation who in the year immediately preceding the
Termination Date was:

                (i)            a customer of the Company with whom you had
material dealings or for whom you were responsible on behalf of the Company;  or

                (ii)           a prospective customer of the Company with whom
you had material dealings or for whom you were responsible on behalf of the
Company;

17.2.4        directly or indirectly induce or solicit or entice or procure any
person who is a Company Employee to leave the Company’s or any Associated
Company’s employment, as applicable, or be personally involved to a material
extent in accepting into employment or otherwise engaging or using the services
of any person who is a Company Employee. Company Employee for

4  

--------------------------------------------------------------------------------

Click here to enter text.  

this purpose means any person who was employed by the Company or any Associated
Company for at least three months prior to and on the Termination Date and with
whom you had material contact or dealings in performing your duties of
employment or about whom you held confidential information: and

 

(i)                  who had material contact with customers or suppliers of the
Company in performing his or her duties of employment with the Company or any
Associated Company as applicable; or

(ii)                who was either a member of the management team of the
Company or any Associated Company as applicable; or

(iii)              who was a member of the Research and Development Department
of the Company or any Associated Company as applicable.

18.          COPYRIGHT, INVENTIONS AND PATENTS

18.1        You acknowledge and agree that by virtue of the nature of your
duties hereunder and the responsibilities arising you have a special obligation
to further the interests of the Company within the meaning of Section 39 (1) (b)
of the Patents Act 1977 ("the said Act").

18.2        Any invention, development, process or other matter or work
whatsoever (collectively "the inventions") made, developed or discovered by you
either alone or in concert, whilst you are employed by the Company shall
forthwith be disclosed to the Company and subject to Section 39 of the said Act
shall belong to and be the absolute property of the Company or such Associated
Company as the Company may designate.

18.3        With respect to those rights in the inventions (collectively
"Employee Rights") which do not belong to the Company pursuant to Clause 17.2,
you shall at the request and cost of the Company (and notwithstanding the
termination of your employment) forthwith license to the Company the Employee
Rights and shall deliver to the Company all documents and other materials
relating to the inventions.  The Company shall pay you such compensation for the
licence as the Company shall determine in its sole discretion subject to Section
40 of the said Act.

18.4        You shall at the request and cost of the company (and
notwithstanding the termination of your employment) sign and execute all such
documents and do all such acts as the Company may reasonably require:

18.4.1     to apply for and obtain in the sole name of the Company (unless the
Company otherwise directs) patent, registered design or other protection of any
nature whatsoever in respect of the Inventions in any country throughout the
world and, when so obtained or vested, to renew and maintain the same;

18.4.2     to resist any objection or opposition to obtaining, and any petitions
or applications for revocation of any such patent, registered design or other
protection; and to bring any proceedings for infringement of any such patent,
registered design or other protection.

18.5        The company shall decide, in its sole discretion, whenever to apply
for patent, registered design or other protection in respect of the inventions
as a secret process in which event you shall observe the obligations relating to
the confidential information which are contained in Clause 15 of this Agreement.

19.          DEFINITION OF "ASSOCIATED COMPANY"

                In this Agreement an "Associated Company" includes any firm,
company corporation or other organisation which;

19.1        is directly or indirectly controlled by the Company;  or

19.2        directly or indirectly controls the Company;  or

19.3        is directly or indirectly controlled by a third party who also
directly or indirectly controls the Company.

20.          TERMINATION OF EMPLOYMENT

20.1        Your contract of employment is terminable by yourself or by the
Company on either giving three month's written notice.

20.2        The Company reserves the right to terminate your contact without any
notice if it has reasonable grounds to believe you are guilty of gross
misconduct or gross negligence.

20.3        During the unexpired period of your fixed term employment the
Company may at its absolute discretion require you:

20.3.1        not to attend at your place of work or at any other premises of
the Company or its Associated Companies; or

 

5  

--------------------------------------------------------------------------------

Click here to enter text.  

20.3.2        not to undertake any or any part of your duties and/or to carry
out different duties of which you are reasonably capable and which are
consistent with your seniority in place of your normal duties; or

 

20.3.3        not to communicate with any customers, suppliers, employees or
officers of the Company or its Associated Companies.

 

20.4        During any such period when the Company exercise its discretion as
set out in clause 20.3 above “Garden Leave Period” the Company will continue to
pay your salary and contractual benefits excluding any bonus entitlement
relating to the Garden Leave Period and all other terms of your employment with
the Company will continue including without limitation your obligations of good
faith, fidelity, confidentiality, your fiduciary duties and all of your express
and implied obligations. Any holiday entitlement which has accrued at the start
of the Garden Leave Period and any holiday entitlement which accrues during the
Garden Leave period will be deemed to be taken during the Garden Leave Period.

20.5        The Company may at its discretion appoint another employee of
officer to carry out some or all of your duties during any Garden Leave period.

21.          SUBSTITUTION FOR ANY PREVIOUS AGREEMENT

                This Agreement cancels and is in substitution for all previous
letter of engagement, agreements and arrangements whether oral or in writing
relating to the subject matter hereof between the Company and yourself, all of
which shall be deemed to have been terminated by mutual consent.

22.          PRIOR OR CURRENT THIRD PARTY AGREEMENTS

                You represent and warrant that the execution of this agreement
your employment hereunder and your performance of the work under this Agreement
do not violate or are not prevented or constrained in any way by any prior or
current agreement or contract that you may have with any third party whatsoever.

Yours sincerely

/s/ Mike Flower

Mike Flower

Finance & Site Manager

Company Secretary

QUAKER CHEMICAL LTD

 

I agree with the Terms and Conditions of my Employment as set out above or
incorporated in the Company's written policies from time to time in force.

 

Signed    :                 /s/ A. Steeples                                   

                                     Adrian Steeples

 

Date       :                 9/12/2010                                          

 

6  

--------------------------------------------------------------------------------